Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-11-2004

Youngblood v. DeWeese
Precedential or Non-Precedential: Precedential

Docket No. 03-1722




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Youngblood v. DeWeese" (2004). 2004 Decisions. Paper 957.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/957


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                           No. 03-1722


         ROSITA C. YOUNGBLOOD; PARENTS UNITED
          FOR BETTER SCHOOLS, INC.; PENN-KNOX
        NEIGHBORHOOD ASSOCIATION; BUDD HOUSE
        INC; EDITH WEEKS, Reverend; EDWINA BAKER

                                 v.

           H. WILLIAM DEWEESE; MICHAEL VEON,

                                            Appellants


            Appeal from the United States District Court
              for the Eastern District of Pennsylvania
               (D.C. Civil Action No. 02-cv-07683)
             District Judge: Honorable J. Curtis Joyner


                     Argued October 29, 2003

Before: SCIRICA, Chief Judge, NYGAARD and AMBRO, Circuit Judges

                (Opinion filed December 18, 2003 )

                                      Andre' L. Dennis, Esquire
                                      Danielle Banks, Esquire (Argued)
                                      Stradley, Ronon, Stevens & Young
                                      260 One Commerce Square
                                      Philadelphia, PA 19103

                                            Attorney for Appellants


                                      Anthony L. Cianfrani, Esquire (Argued)
                                                 Suite 1920
                                                 1500 Walnut Street
                                                 Philadelphia, PA 19102

                                                          Attorney for Appellees

                       ORDER AMENDING SLIP OPINION

AM BRO, Circuit Judge

       It is now ordered that the published Opinion in the above case filed December 18,
2003, be amended as follows:

       On page 8 of the slip opinion, three lines from the top of the page, replace the
word “is” with the word “are” so that the phrase reads: “house members are “within the
sphere ...”

        On page 8 of the slip opinion, five lines from the bottom of the full paragraph,
after the cite 528, replace the long dash (“—”) with a semi-colon, followed by a space
(“; ”).

      On page 8 of the slip opinion, in the last sentence of the full paragraph replace the
word “is” with the word “are” so the sentence reads:

       “Representatives DeWeese and Veon’s “deliberative and communicative
       processes” in the course of exercising that legislative authority are,
       therefore, privileged from judicial scrutiny.”

       On page 9 of the slip opinion, in the first sentence under section V, the Conclusion,
replace the words “is a” with “are” and add an “s” to the word “act” so that the sentence
reads:

       “We hold that Representatives DeWeese and Veon’s acts of allocating the
       General Assembly’s office-staffing appropriation among individual
       Representatives are legislative acts to which legislative immunity extends.”

                                          By the Court,

                                          /s/ Thomas L. Ambro, Circuit Judge
Dated: February 11, 2004




                                             2